At the adjourned session, in September, Mr. Francis J. Oliver, one of the members returned from the city of Boston, appeared for the first time, and was qualified and took Ms seat. Immediately afterwards, a committee was appointed, (the committee on elections having been discharged with the other committees,) to inquire into Mr. Oliver’s right to his seat.2 The committee reported, in a day or two, that they had made some progress in the inquiry, but not having been able to investigate the subject, so far as to arrive at a correct conclusion in the premises, they asked to be discharged from the further consideration of the subject. The report was agreed to.3

 Same, 342.


 Same, 352.